t c memo united_states tax_court joseph e bormet petitioner v commissioner of internal revenue respondent docket no filed date bradley s mccann for petitioner angela b reynolds and briseyda villalpando for respondent memorandum opinion goeke judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for failure to report taxable_income for tax_year year 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the year in issue and all rule continued in issue respondent also determined that petitioner is liable for a additional tax under sec_72 and an accuracy-related_penalty under sec_6662 the issues for decision are whether petitioner failed to report as income a taxable retirement distribution of dollar_figure for the year in issue is liable for a additional tax under sec_72 on early distributions from a qualified_retirement_plan and is liable for a sec_6662 accuracy-related_penalty we hold that petitioner failed to report the distribution as income and is liable for the additional tax because the distribution was early and no exception applies petitioner is also liable for the accuracy-related_penalty background the parties submitted this case fully stipulated under rule the full stipulation of facts and the facts drawn from stipulated exhibits are incorporated herein by this reference petitioner resided in illinois when he timely petitioned this court continued references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar petitioner holds and has held since a qualified retirement account retirement account as defined in sec_4974 through fidelity investments on date petitioner received a dollar_figure loan from his retirement account petitioner does not have a copy of the loan agreement after all briefs were submitted and the record was closed the court held a conference call with the parties to give petitioner an opportunity to supplement the record with necessary documentation but petitioner declined petitioner began making biweekly loan repayments of dollar_figure january and continued until date petitioner made one additional repayment of dollar_figure on date between may and date petitioner did not make any repayments petitioner sustained an injury and as a result received short-term disability benefits from date until his long-term disability benefits began on date petitioner returned to work on date upon his return to work petitioner resumed automatic repayment withdrawals from his biweekly pay at an increased amount of dollar_figure these repayments were withdrawn from september to date despite petitioner’s increased repayments by date his loan was in default because repayments were not received in accordance with the loan agreement petitioner claims fidelity investments refinanced his loans but when respondent requested a copy of the refinancing agreement he had no written documentation of the purported refinancing fidelity investments provided a letter to the internal_revenue_service irs office of appeals appeals confirming a loan default of dollar_figure on date petitioner timely filed form_1040 u s individual_income_tax_return reporting a federal_income_tax liability of dollar_figure for the year in issue petitioner made total payments of dollar_figure and therefore received a refund of dollar_figure on date on date respondent issued a notice_of_deficiency with respect to the year in issue determining that petitioner had failed to include in income dollar_figure reported on one of his three forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc form 1099-r from fidelity investments petitioner timely filed a petition with the court for redetermination of the deficiency additional tax and penalty discussion i burden_of_proof taxpayers generally bear the burden of proving that the commissioner’s determination in a notice_of_deficiency is incorrect rule a 290_us_111 for this presumption to adhere in cases involving receipt of unreported income the commissioner must provide some reasonable foundation connecting the taxpayer with the income-producing activity 100_f3d_1308 7th cir aff’g tcmemo_1995_ 910_f2d_1374 7th cir aff’g tcmemo_1988_559 883_f2d_1317 7th cir aff’g tcmemo_1988_142 once the commissioner has produced evidence linking the taxpayer with an income-producing activity the burden_of_proof shifts to the taxpayer to prove by a preponderance_of_the_evidence that the commissioner’s determinations are arbitrary or erroneous 293_us_507 87_tc_74 the parties agree that petitioner received a dollar_figure loan from his retirement account in fidelity investments provided a letter to appeals confirming that 2if various conditions are met the burden_of_proof can shift to the commissioner under sec_7491 petitioner does not contend those conditions have been met here and it is apparent from the record they have not petitioner defaulted on the loan in when dollar_figure remained outstanding respondent has therefore satisfied any initial burden of production regarding unreported income thus petitioner must come forward with proof that respondent’s determination is arbitrary or erroneous or that this income is nontaxable ii retirement distribution if a participant receives a loan from a qualified_retirement_plan the amount of the loan is a taxable_distribution in the year received sec_402 sec_72 however a loan is not a taxable_distribution if the following three requirements are met the principal_amount of the loan does not exceed a statutorily defined maximum amount the loan is repayable within five years unless it is a home loan and except as provided in regulations the loan requires substantially level amortization over the term of the loan with payments not less frequently than quarterly sec_72 sec_1_72_p_-1 q a-3 income_tax regs additionally the loan must be evidenced by a legally enforceable agreement see sec_1 p - q a-3 b income_tax regs if the qualified_retirement_plan does not notify the participant that the loan distribution was taxable in the year received the court may assume that the loan initially qualified for the sec_72 exception ryan v commissioner t c memo aff’d 482_fedappx_881 5th cir although a loan may initially satisfy sec_72 i f a plan fails to satisfy these requirements a deemed_distribution will occur at the first time those requirements are not satisfied either in form or in operation owusu v commissioner tcmemo_2010_186 slip op pincite sec_1_72_p_-1 q a-4 a income_tax regs although the court offered to reopen the record petitioner has not introduced any evidence to show that he falls under the sec_72 exception petitioner has not shown that he met the amortization requirement he refused to provide records pertaining to his long-term disability and the total amount of benefit payments he received during that time in addition he has not shown that he would repay the loan within the original loan term once he returned from leave he failed to provide a copy of the original loan agreement an amortization schedule or a copy of any refinancing agreement without copies of either agreement or an amortization schedule the only documentary_evidence available to the court is petitioner’ sec_2013 form 1099-r consequently the court must assume that the lack of compliance is indicative that the records would not be beneficial to petitioner therefore we find the loan for the year in issue is taxable as a deemed_distribution of dollar_figure from a qualified_plan under sec_402 see olagunju v commissioner tcmemo_2012_119 holding that a distribution had to be included in gross_income when the record contained no loan documents or other evidence showing that the distribution was evidenced by a legally enforceable agreement iii additional tax sec_72 imposes a additional tax on early distributions from qualified_retirement_plans sec_72 however sets forth specific exceptions to the general sec_72 rule that the additional tax applies petitioner did not argue that any of the statutory exceptions applies and does not dispute that he received the distribution before age accordingly we sustain respondent’s determination as to the sec_72 additional tax iv accuracy-related_penalty sec_6662 and b imposes a penalty for an underpayment attributable to a substantial_understatement_of_income_tax sec_6662 provides that a substantial_understatement_of_income_tax exists for a taxable_year if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which the taxpayer can show that there was reasonable_cause sec_6664 circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs the understatement of dollar_figure is greater than dollar_figure which is greater than dollar_figure which is of the tax required to be shown on the return petitioner’s substantive claim involved a complicated transaction but he offers us no reasonable_cause for his failure to support his legal and factual position accordingly petitioner is liable for an accuracy-related_penalty under sec_6662 in reaching our holdings herein we have considered all arguments the parties made and to the extent we did not mention them above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
